Case 1:20-cv-05614-AKH Document 7-1 Filed 07/20/20 Page 1 of 6




          (;+,%,7 $
                           Case 1:20-cv-05614-AKH Document 7-1 Filed 07/20/20 Page 2 of 6

    BP-i\0291                            FURLOUGH APPLICATION                                          APPROVAL AND RECORD                            CDFRM
    NOV 12
    U.S. DEPARTMENT OF JUST ICE                                                                                              FEDERAL BUREAU OF PRISONS
        I nmate 's Name                                        Register No .                                           Institution(address and phone number)
    Cohen, Michael                                             86067-054                                               FCI OTISVI LLE , POST OFFICE BOX 600,
                                                                                                                       OTISVILLE, NY 10963
                                                                                                                       TEL: 84 5-38 6-6700
                                                                                    APPLICATION                                                                                       I
    Purpose of Visit :                             Sentry ~ssignment:                                        Date/Time of Departure              Pate/Time of Return
    Non Transfer FURLOUGH                          FURL--~ - -·                                              05/21/20 10 : 00AM                  06/20/20 10 : 00AM
    .      l.   h Add ress l include name of res.                  sible
                                                                               r rtl   i-        lic.ablel :
                                                                                                   Cohan, wife
    Telephone

    Emergency
                   No.

    Point of Contact
    CAMP AOM!NrsTATORfi
                                t:)1v
                          (Incl~di~g area code) :



                                 '.
                                                   Method of Transportation

                                       ,//.,.'\. i-f._RIVATE      AUTO
                                                                                                             De taine r/Pending
                                                                                                             Charges
                                                                                                              _ _YES            ~
                                                                                                                                                 Ver~ b~

                                                                                                                                                 ~ ~ ~ ~ s t eM
                                                                                                                                                                             taf f)


    NOT£ ~O APPLICA.~T,l~ou a~~ ~~minded that should aay unu~ual circumstance$ arise during ch,;, period of you~ vis i t, you should r.otl f y
    the institution Lmmediatel.v at telephone :                     84S-3S6-6700
                                                                                   UNDERSTANDING                                                                                      I
    l  understand if c1pproved, I am authorized to be oniy i n t he a,r:ea of destination shown above a nd at the ordinary
    stopovers or points on a direct route to or from that destination. I understand that my furlough only extends the
    limits of my confinement and that I rema i n i n the cus t ody of the ~ttorney General of t he United State~ . If I fail
     to cemain within t he extended limits of t his confinement., ic shall be deemed c1s escape from custody of the
    11  orney General . punishable as provided in Section 751 of Title 18, Uni ted States Code. T understand that I rnay
    be t horoughly searched upon my return to the institution and that I will be held responsLble foi:- any item or
    illicit material that is found . I have re ad , or had read to rne , and \lnderstand that t he foregoing conditions
    govern my furlough, and will abido by t:hom. I havo read or had road to me, and r understand the ~ONDITIONS OF
    FUR!.OOGH as set fort h on t h e tevei,se of this form.
                                       ., ')                                                             t •I \
                            r
            J. Del.Jeo a:::··    (      ·- ·~.             <.._                                                         Cohen, Michael                  \   I   V
                                 Witne!;.a._ ,;.                                                                                         S.Lgl)a tu rel, o'f. \P.ppl lcanc

                         CORRECTIONAL COUNSELOR                                                                                          <l .. ; / '-- ".. -;"J,
                                                                                                                                         l. '               -·v
                                      Titla                                                                                                      b.:ite St,mod

I                                                                          ADMINISTRATIVE ACTION                                                                                      I
    1nrorrnation veri!ied by :                 J . Oeteo                                                                                  Title: Coun:ielor
    Name of USPO Notifi ed : SONY Mich ael Fitzpatrick                              CPO                                                   Date of Notification :
                                                                                                                                                 04-18-2020
    Does USPO HQve Any Objections to Furlough?                           (If    so, expla Ln)         SONY   Takes no position
                                                                                       APPROVAL                                                                                       I
    Approval for the above named inmate to leave the                                               A.s CMC , l have reviewed the Request -for A.cti vi ty
    ]nstitution on a furlough as outlined is hereby                                                Clearance (404) and ,;;he SENTRY CIM Clearance and
    granted in accordance with l?.L. 93 - 209 and the BOI?                                         S•P•""' Data aod ! reco-end9 ,• iMate be
    FUrlough Program Sta cement. The peri od of Furlough                                           approved to particip~~          ·s urlough .
    is
    from Q5/2J/202Q JQ ·QQAM       ta 06/2Q/?Q2Q JQ ·QQAM                                         ~     ES O NO      Signature o            C       . Walker




                                                             '"'7/Ji;;·
    ~  ef Executive Officer (Name                   Ir.   Date) - Approval and signature certifies CIMS ClearanJe
       Approval D Disapproval                             J.                     Date :
    Reason (s) for disapproval:                                                                               s/z1/w
                                                                                            RECORD                                                                                    I
    D~le/-lme Rel~ased·                                                                            Dale/Time Ret.ll:r:ned·

    Travel schedule: Depart FCI Otisville on 05-21-2020 I I 0:00 A                          r via private auto - -     Colun (son)                              Will return on
    06-20-2020 / I0:00 AM. nless otherwise advised


    Furlough status will be reviewed on an ongoing basis and you will be advised if your furlough i extended. Voll are required to return to the
    institution at any time, as instructed by institutio n staff.
                      Case 1:20-cv-05614-AKH Document 7-1 Filed 07/20/20 Page 3 of 6




            oP- l\0385        AUTHORIZED UNESCORTED COMMITMENTS AND TRANSFERS COFRM
            AE'R LO
            O.S. DEPARTMENT OF JUSTICE                                                     FEDERAL BUREAU OF PRJ:SONS



                                         UNITED STATES DEPARTMENT OF JUSTICE
                                              FEDERAL BUREAU OF PRISONS
                              AUTHORIZED UNESCORTED COMMITMENTS AND TRANSFERS
                                  THE eRISONER IOENTiftED BELOW AAS BEEN AUTHORIZED ~OR
                                          U ESCORTED CO MMIT MENT TO YOUR FACILITY.

 AUTHORIZ~D BY : Signatuce and Title                             DATE                             DOJ MNEMONIC

J . PETRUCCI, WARDEN                       ~
 NAME OF PRISONER                                 REGISTER/DOCKET NO.          REl?ORT DATE:         RE?ORT TO (DOJ MNEMONIC):
COHEN , MIC HAEL                                 86067-054
      a,v - - -
                                                       OfSCHARCE AUTHOR1TY                           RECE!V ! M   AUTHORJTY

                                              FI~GERPRIN 7 - Rf 'HT THUMB -    FULL ROLL   EI NCERPRINT -   R[GHT THUMB -     rULL ~OLL




                                                                                                  COMPA~~o ANO VERlrJED ~y
                                                                                               P~I NTEO NAME. SIGNATURE or STAFr




                  PHCTOGllAl? H                                DAT£                                           tlATt


PDP                                                      ~r~sc~lb d by ?51~0                            REPLACES B?-385. 051 DTD J~L / ·J
                             Case 1:20-cv-05614-AKH Document 7-1 Filed 07/20/20 Page 4 of 6




                                                                        Inmate ' s l?hoto
                                                                      Conditions of Furlough

               (al    ill\ inmate who violates the conditions of a furlough may be considered an escapee under 18 O. S.C . § 4082
                      or 18 u.s.c . § 751, and may be subject to ciiminal prosecution and institution disciplinary action.

               (b l   A furlough will only be approved if an inmate &gree~ to the .(allowing condicions dnd. understand tha ,
                      while on futloUQh, he/she:

                      (l l      RemaLns in t he legal custody of the u. s . Attorney General , in service of a term or
                                imprisonment;
                      (2)       Is subject to prosecution for escape if he/she tails to return to the institution at the
                                design ated time ;
                      (J)       rs subject to institution disciplinacy action , arrest, and criminal pro~ecution for violacing
                                and condition(s) of the furlough ;
                      (4)       May be thoroughly searched and given a urinalysis, breathalyzer, and other comparable test ,
                                dur i ng the fllrlough or upon return to the insti t ution , and must p ee-aut h orize t he cost or such
                                test(s) if t he inmate or family members are paying the other costs of the furlough. The inmate
                                must pre-authorize all testing fee(s) to be withdra wn directly from his/her inmate deposit fund
                                account ;
                      (5)       Must. cont/J.Ct t:he institution (<>r onit:ed states Probation Officer) in the eve1 t of a.r est, or
                                any other serious difficulty or illness ; an.ct
                      (6)       Must comply with any other special instructions given by t;he institution.

                                Special I nstructions: INMATE HAS BEEN ADVISED AND UNDERSTANDS THAT HE MU'ST CALL
          I NTO THE INSTITUT I ON EVERY WEDNESDAY BETWEEN 12:00PM .AND 3 : 00PM TO CHECK IN. 845-386-
          6854 OR THE INSTITUTIONS MAIN NUMBER 845-386-6700 , ASKING FOR CAMP UNIT TEAM IF NO
          RESPONSE IS RECEIVED ON THE PREVIOUS NUMBER.     LEAVING A VOICEW\IL IS NOT ACCEPTABLE.     HE
          FURTHER UNDERSTANDS THAT IF HE FAILS TO MAKE CONTACT WITH THE INSTITUTION, ON THE
          SPECIFIED DAY AND TIME, HE WILL BE PLACED ON ESCAPE STATUS.
                              It has been determined that consumption of poppy seeds may cause a positive drug test which may
                              result in disciplinary action. As a condi ti.on of my pa.rticipation in community programs , r will
                              not consume any poppy seeds or items containing poppy seeds.
                               (Note, Additional co11ditions m<1y be added to Speci.al lnstcuct:ion~ as war ranted) .
               (c )   While on furlough, the inmate 111ust not :
                      (1)     Violate the laws of any jurisdiction (federal , state, or locall;
                      12)     Leave t:he area oc his/her turl.ough without permission, except for tiaveling to the furlough
                              destination, and returning to the institution ;
                      (3)     Purchase, sell, possess, use, consume, or a dminister any narcotic drugs, marijuana , alcohol, or
                              intoxicants in any form, or ~cequen t: any pla ce where such articles are unlawfully sold,
                              di3pensed , u:,ed, or given away ;
                      ( 4)    Us e medic;,tion that is not prescribed and given to the inmate by t he insti t ution me dical
                              department or a licensed physician ;
                      (:;)    Hav e any rned ical/dental/surgical/psychiaLric treatment: wichout the s t aff ' s written per11U.ssion,
                              unless t here is an emergency. Upon r.eturn to the institution, the inmate must notify
                              institution staff i f he/she received any prescribed medication or treatment in the commu nity
                              fo r an emergency;
                      (6)     Possess and fir~arm or othor dangcrou~ we ~pon ;
                      {7)     Get married , s ig n a ny l e gal papers , contracts , loan applications, or conduct any business
                              wit hout staff 1 s written p ermission ;
                      (6)     Associate wich persons ha~ing a crlndnal record or with persons who the inmate knows to be
                              enga ged in illegal activities without staff ' s written permission;
                      (9)     Drive a motor ve h icle without staff ' s written permission, which can only be obtained if the
                              inmate has pr oof of a curre ntly valid driver ' s license and proof of appropriate insurance ; or
                      (10)    Retur n f r om furloug h wit h a ny thi ng the i n111ato did not take out with him/her ( for example,
                              clothing, jewelry, or books)

r have read, or had read to me , a nct I understa                        abov e conditions concerning my fu r lough and agree to abide by
them.

                                                                                                 -   ~
                                                                                                     8 6~0_6_7_-_o~5~4_ _ _ _ __ ~ Da te :

Signature/printed Name of Staff Witness :~~J~,.....P~e-Le&o><.l. /c~o..... ~   ~ ~   ~ ~ ~a~   ~ ~ ~ ~ ~   ~ ~   ~~~~~~~~~~~~~~~~~~~~~
                         Case 1:20-cv-05614-AKH Document 7-1 Filed 07/20/20 Page 5 of 6


BP-A0291                  FURLOUGH APPLICATION -APPROVAL AND RECORD cDFRM
JAN II
U.S. DEPARTMENT OF JUSTIC~                                                                                                                           FEDERAL BUREAU OF PH.ISO

Inmate's Name·                                                       Register No.:                                           Institution (address and phone number):
                                                                                                                            FCI on VILLE
COHEN, MICHAEL                                                       86067-054                                              POST OFFICE BOX 600
                                                                                                                            on VILLE. Y 10963
                                                                                                                            TEL: 845-386-6700
                                                                                  APPLLCATIO
Purpose of Visit               Sentry Assignment                      Date/Time of Depam,re                                  Dotc!Timc of R<>tum
TRA SFER                       FURL TRAN
FURLOUGH
Furlough Address (indudc name of responsible pan if applicable):


Telephone No.

Poi m ofConmct for Em~r3ency.                                        Method of Transportation:                               Detainer/Pending 01argcs:                 Verified by (CSM Stall)·

SAME AS ABOVE                                                           PRIVATE                                              NONE                                      r Yes rNo

NOTE TO APPUC, NT: You ore reminded thnt ~hould any unusu~I circums1anccs arise during 1hc period of your visit, yo11 shou ld notif, the institution immediatel y at telephone;
845-386-6700

                                                                              UNDERSTANDING

l understand that if approved. I am authoriied to he only in th e area oflhe destination shown above and at ordinary stopovers or poinis on n di rect
route to or from tl1at destination. I understand that my furlough only extends the limits ofmy confinement and that l remain in the custody of the
Attorney General of the United States. If I fai l to remain within the extended limits or this confinemen t. it shall be deemed as escape from the custody
of the Attorney General. punishable as provided in Section 75 1 of Title 18, United Slatc-3 Code. I understand thal I muy b thoroughly searcl1ed upon
my return lo tl1e inslilution and that I will be held responsible for any item of con1rabm1d or illicit material 1hal is found. I have read or had foacl to
me, and I understand Lhat the fore · g co11ditions govern my furlough. and will abide by them. I have 1~ead or had read to me, and I understand th~
CONDITIONS or FURLO~ sci forth on the reverse fthis form .
V. TAFFURI 1.                )i     {j I
                                                                    COHEN, MICHAEL
                                                                               ---------------,--------------------1
                                                                                           Applicant              Signawrc of


             Title                                    Dille Signed             Dale Signed

                                                                       ADM INISTRATIVE ACTION

lnfonnalion Verified b        .GULLrYER                                                                                      Tille:   CA EM NAGER
Nnme Of usro Nouficd: Michael Fil1.patrick, Chief                                                                            Date or Notiticallon:

Docs USPO Have Any ObJCCtions 10 F11rl011gM

                                                                                     APPROVAL

Approval for the above nnmed Inmate to leave the Institution on a furlough tl.S outlined is As CMC, I have revi•wed the Request for Activity Clearance (404) ~nd the ~ENl"R Y CIM
hereb granted in accordance ,vith P.L. 93-209 and the BOP Furlough Program                  ~-1 ranrc and Sepnrntcc Data a I recon end the-inmate be approved to panicipnte in thrs
StatemenL The period of furlough is                                                         fu ough
from                                                                                            cs rNo
to                                                                                                                               ~
                                                                                                                                 c-==========-------------I
                                                                                             r=s.::lg'.::na:::t:::ur~e~o:_rc:_·M~.

Chicj:,£xecuuve omccr (Nnme & Dnlf) - Approval and signature ccnifies
r ,l'(pproval
                                                                                                                                                     'S/z.1 /Z;t:>
                                                               .,1.-f,f'"N'ftll,I.....
r Disa roval J. PETRUCCl WARDEN                                                                                                       Date:
llca!itln M for disaoprmm.J.:


                                                                                         RECORD



Travel Schedule: DEPART:                                                                                                                ON _ _ _ _ _ _ _ VIA PRIVATE
TRANSPORTATIO
REPORT TO:
TELEPHONE:
                                                     YOU ARE TO ARRJVE O LATER THA
                                                                                                                                                                           RenlnrP< RP-AO?OI      r APP   1n
                         Case 1:20-cv-05614-AKH Document 7-1 Filed 07/20/20 Page 6 of 6




                                                                                     J'U -
                                                                                             - -----  •




                                                                                      Inmate's Photo

                                                                            Conditions of Furlough
     (a) An inmote who violales the condit ions or a furlough may be considered an escnpec under l 8
           .S.C. § 4082 or 18 U.S.C. § 75 1.and may be . ubjccl to criminal prosecution and institution di ciplinnry action .
     (bl A fur lough will only be approved ifan inmate agrees to the following conditions and understands
         that, wh ile on furlough, hetsl1c:

           ( I)         Remains in the legal custody of th • U.S. Attorney General. in service ofa term of lmpri. onment;
           (2)          Is subject lo prosecution for escape if he/she foils to return to the institution at lhc designated time;
           (3)          !:; subjecL 10 inslitulion disciplinary action, anest, and criminal prosecution ror violating any condition s) of the furlough;
           (4)          May be thoroughly earched and given a urinalysis, breathulyzcr, and ol11cr comparable test. during lhe fur lough or upon return
                        to the in tiiution. and must pre-authorize the cost of such test(s) if the inmate or family members are paying the other costs or th e
                        furlough . The inmate must pre- authorize all testing fec(s) to be withdrawn directly from hisfhcr inmate deposi t fund account;
           (5)          Must contacLthe in~titution (or itcd lntllS Probation Officer) in the event of arrest, or any other serious difficu lty or il lness·

                        And
           (6)          Must comply with :u,y other special ins1ruc1ions given by the inslitution.
                       Special Instructions:
                        ll has been determined that the consumption of poppy seeds may cause a positive drug test which may result in disciplinary
                        action. As a.condition ofmy participntion in community programs, I will not consume any poppy seed. or item containing
                        poppy seeds
                        (Note: Addilionnl conditions may be added to pec ial Instructions as \\larrantcd).

     (c) Whi le on furlough , lhc inmate must not:
         (l)       Violate the laws of any jurisdiction (ledcral, state, or local):
         (2)       L ave the area of his/h r furlough without I t!rmission. exccpl for traveling to lhc forlougb
                   destination, and returni ng to th e institution;
         (3)       Purchase, sell possess. use, consume, or administer any narcotic drugs, marijuana, alcohol, or
                   intoxicants in any form, or frequent any place whore such art icles are unlawfully so ld,
                   dispensed, used, or given away:
         {4)       Use mcdicalion that is 1101 prescribed and given to the inmate b the institu tion medical
                   department or a licensed physician;
         (5)       I-lave any medical/dental/surgical/psychiatric treatment wi thout staff's \\Tilten permission, unless
                   there is an emergency. Upon return to the institution, the inmate must notify institution staIT if
                   he/she received any prescribed medication or trea1mcnt in the community for an emergency·
         (6)       Possess any firearm or other dangerous weapon;
         (7)       Gel married, sign any legal papers, c ntraets, loan appliClltions, or conduct any business
                   without staff's written pennission ;
         (S)       Asso~iate with persons having a criminal record or with persons who the inmate knows LO be engaged
                   i11 illegal activities withou Lstaff' s writ1e11 permission;
         (9)       Drive a motor vehicle without stDrl s written permission. which cau only be obtained if the inmate
                   hll.S proofofa currently valid driver license and proof of appropria te insurance: or
         ( IO      Return from fur lough with m1yth ino the inmate did 11 01 Lake out with him/her(for e ·tmlple,
                   clolhing, jeweliy, or books.

I have read. or had rend to me, and I understand the abo ,e ·-0ndi1ion concerning my furlough and agree to abide by them.
Inmate's, ignalure:                                                          ,   ~                          Reg.   No.:   86067 -054   Date: _ _ _ _ _ __

Signa1ure/Printcd     ame ors1afTWilness:   _v_____. ""'T""A."'F""F""•U.c. R c.=l-,-t---"--'--fff--   ---------------------------

R.ccord Copy- Inmate Central Pile; Copy- Com rol Cemcr, ~cf Correc1io11al erviccs Supervisor,
Correct ional SYStemi Oepartmenl lnmale Use on Purlot,gh
